Honorable John R. Jhook
Criminal Dlutriot Attorney
Bexar county
San Antonio,    Texan

Dear Sir:




             Your sequent ior   0               above statad quss-
tion haa been reaoirod and o                   ored by thle de-
partnwat.

                                           6 eubmitted by yeu
that     the above                             in tho arr~metl10.
       support OS
                                    88 of Cramor 0. Sheppard,

                                        Very     truly   yoara

                                    AT'IQRNEPGBXUEiSAL
                                                    OF TJXAS




                                                         Ansis
                                                  Wm. J. Itanailtg